Citation Nr: 1600855	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including a scar.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in October 2015, at which time the Veteran's claims were remanded to the agency of original jurisdiction (AOJ) for the Veteran to be scheduled for a hearing in connection with his appeal.  Review of the record reflects that on the same day that the Board issued its October 2015 decision, the Board received from the Veteran a statement wherein the Veteran expressed his desire to withdraw from appellate review his appeal as to those issues.  On November 18, 2015, the Board received from the Veteran's representative a statement wherein the Veteran's representative stated that the "[V]eteran would still like to withdraw the appeal and cancel the video hearing scheduled for January 25, 2016."

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  In view of the foregoing, the Board finds that the October 19, 2015, Board decision should be vacated.  This Vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).  Accordingly, a new action will be entered as if the October 2015 decision by the Board had never been issued.


FINDING OF FACT

In a statement received on October 19, 2015, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issues of entitlement to service connection for a lumbar spine disorder, including a scar, bilateral hearing loss, and a right hand disorder.


CONCLUSION OF LAW

The Veteran's appeal as to the issues of entitlement to service connection for a lumbar spine disorder, including a scar, bilateral hearing loss, and a right hand disorder has been withdrawn.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for a lumbar spine disorder, including a scar, bilateral hearing loss, and a right hand disorder.  In October 2015, the Veteran submitted a statement wherein he stated: "I would like to drop the appeal on my right and left flank of my back and all other appeals."  As the Veteran has expressed his desire to withdraw his appeal as to all issues in appellate status, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  Accordingly, the Board does not have jurisdiction to review the Veteran's claims of service connection for a lumbar spine disorder, including a scar, bilateral hearing loss, and a right hand disorder, and those claims are dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for a lumbar spine disorder, including a scar, is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for a right hand disorder is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


